 

EXHIBIT 10.1

 

[tm201059d1_ex10-1img01.jpg] 

 

  800 Nicollet Mall, Minneapolis, MN  55402   Tel: 612 303-6000 Tel: 800
333-6000 Fax: 612 303-8199   Piper Jaffray & Co. Since 1895. Member SIPC and
NYSE.

 

July 1, 2019

 

Jonathan J. Doyle

Sandler O’Neill & Partners, L.P.

 

Dear Jon,

 

As you are aware, SOP Holdings, LLC (“Sandler” or the “Seller”), Piper Jaffray
Companies and certain of their respective subsidiaries are entering into an
Agreement and Plans of Merger (the “Merger Agreement”) whereby Piper Jaffray
Companies will acquire the Seller (the “Acquisition”). Upon the closing date of
the Acquisition (the “Closing Date”), Piper Jaffray Companies will rename itself
Piper Sandler Companies and Piper Jaffray & Co. will rename itself Piper Sandler
& Co. References in this letter agreement (this “Letter”) to the “Company” refer
to Piper Jaffray Companies and Piper Jaffray & Co. (if applicable before the
Closing Date) and to Piper Sandler Companies and Piper Sandler & Co. (if
applicable after the Closing Date). As of the Closing Date, the Financial
Services Group of the Company will consist of the historic operations of Sandler
and the business operations of Piper Jaffray & Co. that are contributed thereto
as agreed between you, James J. Dunne III and Chad Abraham consistent with the
Operating Principles (such business operations following the Closing Date,
collectively referred to as the “Financial Services Group”). As used in this
Letter, references to the “Operating Principles” mean the commitments and
principles regarding compensation, benefits and the operations of the Financial
Services Group set forth in Section 8.04 of the Merger Agreement and Section
8.04(c) of the Company Disclosure Schedule (as defined in the Merger Agreement).

 

At Piper Jaffray, our people make the difference for our clients.  We are proud
of our 124-year legacy and our unique culture that, along with our commitment to
our core values and our reputation for a client-first approach, straightforward
advice, strategic advisory relationships and expert execution, continue to
attract and retain the best and the brightest in this business.

 

You are a highly valued leader of Sandler, and I am pleased to confirm your
employment with the Company effective as of the Closing Date pursuant to the
terms and conditions set forth in this Letter.

 

I welcome and invite your questions at any time.

 

The terms of your employment with the Company following the Closing Date shall
be as follows:

 



 

 

 

July 1, 2019

Page 2 of 14

 

Commencement Date

 

Your employment with the Company pursuant to the terms of this Letter will
commence on the Closing Date. You and the Company acknowledge that (i) this
Letter will be binding immediately upon its execution, but, notwithstanding any
provision of this Letter to the contrary, this Letter will not become effective
until the Closing Date, and (ii) if the Company and the Seller terminate the
Merger Agreement and the Acquisition is not consummated, or if you fail to
remain employed by the Seller through the Closing Date, this Letter will not
become effective and all of the terms and provisions of this Letter shall be
null and void.

 

Title and Position; Reporting Relationship; Duties; Location

 

While employed by the Company, you will: (i) be employed as a Vice Chairman of
Piper Sandler Companies and Senior Managing Principal and Head of the Financial
Services Group of Piper Sandler & Co., (ii) report directly to Chad Abraham,
Chief Executive Officer of Piper Jaffray Companies or his successor (the
“Reporting Person”), (iii) be a member of the Piper Jaffray Companies Leadership
Team and a member of the Board of Directors of Piper Sandler Companies (the
“Board”), and (iv) perform your services primarily in Sandler’s New York City
offices or the combined headquarters of the Company in New York City. While
employed, you will be provided with administrative support on a basis no less
favorable than the office and support in effect for you prior to the Closing
Date.

 

While employed by the Company, as Senior Managing Principal and Head of the
Financial Services Group of the Company, you will have overall responsibility
for the operation of the Financial Services Group, as a business division of the
Company. You will have the autonomy and authority, together with the other
Senior Managing Principal of the Financial Services Group (the “Other SMP”), to
manage the operations and personnel of the Financial Services Group in a manner
substantially consistent with the collective autonomy and authority exercised by
you and the Other SMP immediately prior to the Closing Date. Accordingly, the
Company agrees that such autonomy and authority shall include, without
limitation, the autonomy and authority to make all decisions and determinations
respecting hiring and firing, promotions, compensation, perquisites and other
material personnel matters, and respecting marketing of the Financial Services
Group’s services, including client outreach, the terms of client engagements and
generally the manner in which client services are provided, and to operate the
Financial Services Group consistent with the Operating Principles, while
applicable; provided, however, that (a) underwriting commitments, capital
expenditures or other matters involving a material deployment of the Company’s
balance sheet shall also require the consent of Reporting Person; (b) if any
policies of the Company would conflict with the manner in which you managed
Sandler prior to the Closing Date or your management decisions after the Closing
Date, you, the Other SMP and the Reporting Person shall cooperate to resolve any
such conflicts so as to give maximum effect to the intention of the parties that
the Financial Services Group be operated as a business division of the Company
and consistent with this paragraph and, while applicable, the Operating
Principles. For purposes of clarification and not in limitation of anything
contained herein, you shall consult with the Reporting Person prior to (1)
terminating the employment of a legacy Sandler partner who received Equity
Consideration (as defined in the Merger Agreement) or a Sandler employee who
received an award from the Retention Pool (as defined in the Merger Agreement),
in each case, that is unvested, (2) waiving any applicable non-competition tail
period or garden leave period following his or her termination without cause or
resignation with good reason (with the characterization of such determination to
be made by you consistent with item 5 under “Operations” of the Operating
Principles), or providing severance or garden leave that is not otherwise
contractually required, in each case, for any employee who received Equity
Consideration or an award from the Retention Pool, and (3) designating an
alternative or additional reporting line for a legacy Sandler partner. The
compensation for the Financial Services Group for the 2020 and 2021 calendar
years will be determined in the sole discretion of you and the Other SMP
consistent with the Operating Principles and thereafter will be determined by
you and the Other SMP in consultation with the Reporting Person consistent with
past practice with such adjustments, including any adjustments to reflect
changes in market practice, as determined by you and the Other SMP in
consultation with the Reporting Person. With respect to calendar years after
2021, you will continue to have primary authority for the Financial Services
Group as set forth herein, consistent with the intent to operate the Financial
Services Group in accordance with past practice, although the Operating
Principles will no longer apply (other than item 5 under “Operations” which will
continue in effect in accordance with its terms). For the avoidance of doubt,
with respect to the matters addressed in items (1) and (2) above, you will have
the authority with the Other SMP as to the determinations required thereby,
including determining the characterization of any such termination (i.e., with
or without cause or for good reason), through the later of January 17, 2025 and
the fifth (5th) anniversary of the Closing Date.

 



 

 

 

July 1, 2019

Page 3 of 14

 

Retention Equity Award Upon the Closing Date

 

On the Closing Date, you will be granted an equity award in the form of
restricted common stock of Piper Jaffray Companies, with a value on the Closing
Date of $10,000,000 (the “Retention Equity Award”). The number of shares granted
will be determined by dividing this dollar amount by the volume-weighted average
per share closing price of Piper Jaffray Companies’ common stock on the New York
Stock Exchange for the ten (10) trading days ending on the third (3rd) trading
day before the Closing Date.

 

The Retention Equity Award will vest ratably in three (3) equal installments
(i.e., one-third (1/3)) on each of January 17, 2023, January 17, 2024 and
January 17, 2025. Except as provided below, if your employment with the Company
terminates, voluntarily or involuntarily, for any reason prior to any vesting
date, then the unvested portion of the Retention Equity Award will not vest and
will be forfeited. The limited exceptions to this are as follows:

 

•First, if your employment terminates because of your death or you are
determined to be disabled under the Company’s long-term disability plan, then
the Retention Equity Award shall immediately vest in full upon your date of
termination (and will be delivered or paid no later than twenty (20) days
following the date of your termination).

 

•Second, if your employment is terminated by the Company without “Cause” (as
defined below) or if your employment is terminated by you solely under
circumstances constituting “Good Reason” (as defined below), then the Retention
Equity Award shall immediately vest in full upon your date of termination (and
will be delivered or paid no later than twenty (20) days following the date of
your termination).

 



 

 

 

July 1, 2019

Page 4 of 14

 

Certain Definitions

 

“Cause” means (i) your continued failure to substantially perform your duties
under this Letter, other than as a result of your absence due to illness or
injury, and after written demand for substantial performance is delivered to you
by the Reporting Person identifying in reasonable detail the basis for such
alleged failure; you shall be provided thirty (30) days to attempt to remedy the
deficiencies identified by the Reporting Person in the written demand; (ii) your
conviction of or plea of guilty or no contest to a misdemeanor involving fraud,
embezzlement or financial dishonesty or a felony; (iii) your willful or gross
misconduct that results in material harm, including reputational, for the
Company or an Affiliate (as defined in the Merger Agreement); (iv) your
violation in any material respect of a material written policy of the Company or
an Affiliate that is applicable to and has been provided or made available to
you, which is not corrected after written demand is delivered to you by the
Reporting Person, which written demand shall provide thirty (30) days for you to
attempt to remedy the deficiencies identified by the Reporting Person; or (v) a
final determination by the applicable regulatory body or court of competent
jurisdiction, not subject to appeal, that you have violated any material
securities law, rule or regulation resulting in you being disqualified from
performing your duties to the Company in any material respect.

 

“Good Reason” means, without your prior written consent, (i) the Company takes
action that diminishes your titles, positions (including service on the Board),
duties, responsibilities or authorities, in any material respect from your
titles, positions (including service on the Board), duties, responsibilities or
authorities as contemplated above in the section “Title and Position; Reporting
Relationship; Duties; Location”; (ii) the Company changes your reporting
relationship such that you no longer report to the Reporting Person; (iii) the
Company locates your primary work location more than twenty-five (25) miles from
the work location set forth in this Letter; (iv) the Company materially breaches
the terms of this Letter, which shall include without limitation the failure to
provide each element of the compensation, benefits and perquisites as set forth
in this Letter other than an inadvertent and insubstantial failure that is
promptly remedied, or (v) the Company or its Affiliates fail to fulfill or
comply with the commitments and principles with respect to the operation of the
Financial Services Group as set forth in this Letter, and, while applicable, the
Operating Principles, other than an inadvertent and insubstantial failure that
is promptly remedied. Your resignation from employment will not constitute a
resignation for “Good Reason” unless you provide written notice to the Reporting
Person of the occurrence of the event constituting “Good Reason” within thirty
(30) days of its initial occurrence, the Company fails to remedy the event
within thirty (30) days of its receipt of such notice, and you terminate your
employment no later than thirty (30) days following the end of such cure period.

 

Base Salary

 

The Company has twenty-four (24) bi-monthly paydays per year, generally on the
fifteenth (15th) and the last day of the month. Following the Closing Date, you
will be paid each pay period for services provided based on an annualized salary
of $500,000, less applicable taxes and other required or authorized
withholdings. Your annual base salary will be reviewed consistent with the
practices applicable to the Reporting Person.

 



 

 

 

July 1, 2019

Page 5 of 14

 

Annual Bonus Opportunity and Equity Awards

 

For each of calendar years 2020 and 2021, your total compensation, consisting of
base salary and annual bonus, shall range between $7,000,000 and $10,000,000,
and your total compensation for calendar years 2022, 2023 and 2024 shall be no
less than $5,000,000. For each of calendar years 2020 and 2021, your annual
bonus will be determined by you in consultation with the Reporting Person, based
on the Financial Services Group “Total Revenue” (as defined in the Operating
Principles), the portion of Total Revenue attributable to you (determined
consistent with the revenue allocation and attribution methodology applicable to
Sandler prior to the Closing Date and the Operating Principles), your
performance in managing the Financial Services Group and any revenues
attributable to you that are not Financial Services Group revenues (determined
consistent with the Operating Principles). For each calendar year during your
employment thereafter, your annual bonus will be determined by the Reporting
Person in consultation with you, based on the Financial Services Group Total
Revenue (without regard to the fact that the Operating Principles apply through
December 31, 2021), the portion of Total Revenue attributable to you (determined
consistent with past practice), your performance in managing the Financial
Services Group and any revenues attributable to you that are not Financial
Services group revenues (as determined by the Reporting Person and you). If your
employment is terminated without Cause or due to your death or disability or you
resign for Good Reason, you (or your estate) will receive an annual bonus
(without proration) for the applicable calendar year determined in accordance
with this Letter.

 

Annual incentive pay may be made in a mix of cash and equity (in Piper Jaffray
Companies common stock or, pursuant to the policies in place, a portion may also
be awarded in mutual fund restricted shares) based on the guidelines established
at the discretion of the Company (which shall apply to you on a basis no less
favorable than as applicable to similarly situated employees of the Company);
provided, however, that your annual bonus payments with respect to your
performance during 2020 and 2021 shall be made up of (a) 60% cash and (b) 40%
equity, of which (i) 37.5% shall be paid in restricted Piper Jaffray Companies
common stock which shall vest ratably over three (3) years from the date of
grant, (ii) 37.5% shall be paid in mutual fund restricted shares which shall
vest ratably over three (3) years from the date of grant, and (iii) 25% shall be
paid in the Company’s annual long-term performance share unit award granted in
February following the year of performance, in each case with the terms and
conditions of such awards to be no less favorable than as applicable to
similarly situated executives of Piper Jaffray Companies. Bonus payments are
paid (or granted in the case of the equity award portion) annually, generally in
the month of February following the calendar year of performance, but in any
event no later than March 15 of the year following the calendar year of
performance.  Any equity grant will be subject to the terms and conditions of
the restricted stock or the mutual fund restricted share agreement pursuant to
which it is granted, including a condition that dividends on unvested restricted
stock are accrued and paid out only at the time of vesting, which terms and
conditions shall be no less favorable than those applicable to similarly
situated employees of the Company; provided that, notwithstanding anything to
the contrary, in no event shall the restrictive covenants contained in any such
equity grants prohibit or be interpreted to prohibit your engaging in a
Designated Field after the third (3rd) anniversary of the Closing Date
(consistent with clause (iii) of the third paragraph under the section
“Non-Compete Agreement”).

 

You will receive the final distribution of 2019 Sandler income consistent with
the terms of the Merger Agreement.

 



 

 

 

July 1, 2019

Page 6 of 14

 

Benefits

 

You and any eligible family members will be offered a comprehensive and
competitive benefits program, including medical, dental, vision, employee and
dependent life, short-term and long-term disability, health care, dependent care
and transportation reimbursement accounts, 401(k), employee assistance, tuition
reimbursement, and more.  You will be eligible to participate in the welfare and
retirement benefit plans and other plans of general applicability, as of the
Closing Date, although if it is determined that any of the Sandler healthcare
plans will remain in effect after the Closing Date, your healthcare benefits
will be provided under those plans while they remain in effect.  During your
employment, you will be entitled to time off from work in accordance with the
Company’s Personal Time Management program. You will be credited with your prior
service with Sandler in accordance with the terms of the Merger Agreement. We
are proud of the benefits we offer our employees and design them to give you the
flexibility to fit your personal needs.  You will receive your benefits
enrollment materials shortly after the Closing Date.  Benefits questions can be
directed to our HR Direct line at 612-303-6246 or 888-477-4737. In addition,
while employed by the Company, you will be entitled to receive expense
reimbursement and travel benefits on a basis no less favorable than that
available to you prior to the Closing Date, including the use of private
aircraft for business and personal travel and car service, which will be made
available and provided to you on a basis no less favorable than that applicable
to you immediately prior to the Closing Date.

 

Registration Requirements

 

Your offered position with the Company requires you to be registered as a
condition of your continued employment. It is our expectation that you take all
of the necessary means to maintain your active status for all of the required
registrations for this position going forward.

 

Representations

 

You represent and warrant to the Company that you are under no contractual or
other binding legal restriction which would prohibit you from entering into and
performing under this Letter or that would limit the performance of your duties
under this Letter.

 

Notice of Intent to Resign

 

You agree to abide by the Company’s notice period policy which requires that you
provide the Company with ninety (90) days’ written notice of your intent to
resign from your employment without Good Reason (the “Notice Period”).  During
the Notice Period, you will continue to be an employee of the Company and may be
required to continue to perform certain job responsibilities and/or transition
your responsibilities.  You will continue to receive your base salary and will
continue to be eligible to participate in all benefit plans corresponding to an
employee at your level.  The Company may require, in its sole discretion, that
you not come to work during the Notice Period.  In no event, however, may you,
directly or indirectly, perform services for any other employer during the
Notice Period.  Any material violation of the Notice Period requirement under
this paragraph shall result in the forfeiture of any unvested stock grants,
unvested equity awards, and any eligibility for severance pay, subject to the
terms of such plans, programs, or agreements.  By signing this Letter, you are
hereby voluntarily electing to accept employment with the Company and all the
benefits and obligations associated with it, and specifically acknowledge and
agree that the Notice Period is fair and reasonable.

 



 

 

 

July 1, 2019

Page 7 of 14

 

Termination for Cause by the Company

 

The Company may terminate your employment at any time for Cause (subject to the
notice and cure requirements set forth herein). Upon such termination, you: (i)
shall forfeit all rights to further payments of base salary, incentives,
commissions, bonuses, and any other incentive awards, other than any base salary
that has accrued through the date of termination, but has not yet been paid;
(ii) shall forfeit all rights to any unvested equity awards received with
respect to an annual bonus, the unvested Retention Equity Award, and the
unvested Equity Consideration; (iii) shall be entitled to reimbursement for all
unpaid reasonable expenses which accrued prior to the notice of termination; and
(iv) shall receive such benefits as provided under the governing terms of any
applicable benefit plan.

 

Restrictive Covenant Definitions

 

For purposes of this Letter, the following terms shall have the meanings set
forth below:

 

“Client” means the Company’s current or prospective investment banking, capital
markets, merchant banking, private equity, equities or fixed income
institutional brokerage, loan sales, loan trading, investment advisory, fixed
income advisory, portfolio analytics or balance sheet advisory clients,
including any such clients or prospective clients of Sandler preceding the
Closing Date or any such client that has done business with the Company (or
Sandler, prior to the Closing Date), in all cases within the twelve (12) months
prior to your date of termination, with a “prospective client” to mean any
individual or entity that has been solicited for business by the Company or an
Affiliate within the twelve (12) months prior to your date of termination.

 

“Designated Field” means the investment advisory and investment management
business as conducted by merchant banks, hedge funds, private equity firms,
venture capital firms, family offices, asset managers, and investment advisory
firms. For the avoidance of doubt, Designated Field does not include the
activities and businesses included in the term “Investment Banking.”

 

“Investment Banking” means any capital markets (including equity and debt
capital raising), fixed income sales and trading (including fixed income
analysis), equity research, equity sales and trading, mergers and acquisition
advisory, and/or strategic advisory services, in each case, of the type and in
the manner provided by investment banks. For the avoidance of doubt, Investment
Banking does not include the activities and businesses included in the term
“Designated Field.”

 



 

 

 

July 1, 2019

Page 8 of 14

 

“Restricted Territory” means any geographic area, including, but not limited to,
North America, Europe, Asia, and the Middle East, in which the Company or its
Affiliates (including, for the avoidance of doubt, Sandler and its Affiliates)
(i) is engaged in business at any time within the twelve (12)-month period prior
to your termination date through sales and trading, research, merger and
acquisition advisory services, capital raising or otherwise; or (ii) has within
the twelve (12)-month period prior to your termination date otherwise taken
demonstrable steps to commence engaging in business, including by establishing
client relationships.

 

Non-Compete Agreement

 

You acknowledge and agree that the Company has a legitimate interest in being
protected from you being employed by, or providing services to, an entity that
competes with the Company. By signing this Letter, you hereby voluntarily agree
to accept the terms of this non-competition provision as reasonable and
equitable under the circumstances. You specifically agree that it is reasonable
with respect to its scope, duration and geographic area. You acknowledge and
agree that the compensation the Company has offered you in this Letter and in
connection with the Acquisition is sufficient consideration for your agreement
to this non-competition provision.

 

If your employment terminates for any reason, you agree that you shall not
become an employee of, or a consultant to, or otherwise engage (including as a
director, partner, agent, or advisor) in any business, enterprise, or activity
that competes with the Company or its Affiliates in (i) any Designated Field in
the Restricted Territory for a period ending on the first to occur of (a) the
third (3rd) anniversary of the Closing Date and (b) the date that is twelve
(12)-months after the date of your termination of employment by the Company
other than for Cause (but not your termination with or without Good Reason), and
(ii) Investment Banking in the Restricted Territory for a period ending on the
first to occur of (a) the fifth (5th) anniversary of the Closing Date and (b)
the date that is twelve (12) months after the date of your termination of
employment by the Company other than for Cause (but not your termination with or
without Good Reason); provided, however, that notwithstanding anything to the
contrary, in the case of a termination of your employment by you for Good
Reason, if you fail to comply with the foregoing noncompetition covenant after
the date that is twelve (12) months following your date of termination, the
Company’s sole remedy for an alleged violation shall be to seek injunctive
relief. In all events, the Designated Field noncompete covenant shall terminate
on the third (3rd) anniversary of the Closing Date and the Investment Banking
noncompete covenant shall terminate on the fifth (5th) anniversary of the
Closing Date and shall have no further force and effect.

 

Notwithstanding the foregoing, nothing in this Letter shall prevent (1) your
ownership of a passive investment interest of no more than five percent (5%) in
a publicly traded company, (2) your management of your personal investments,
including through your own family office, to the extent such investments do not
compete with the Company or its Affiliates in any Designated Field or Investment
Banking, as applicable, in the Restricted Territory, in each case during the
applicable time periods set forth above, (3) your engaging in a Designated Field
after the third (3rd) anniversary of the Closing Date, including through a
business or enterprise that primarily engages in a Designated Field but that
also has an investment bank subsidiary or division that provides services in
Investment Banking that compete with the Company or its Affiliates, as long as
you do not provide services to such subsidiary or division.

 



 

 

 

July 1, 2019

Page 9 of 14

 

For the avoidance of doubt, the non-competition covenant in this Letter is
separate and in addition to any non-competition covenant you may be subject to
under the Equity Consideration Restricted Stock Agreement entered into in
connection with the Acquisition.

 

Non-Solicitation of Clients

 

In consideration of your employment, you agree that during your employment and
for the period ending on the first to occur of (i) the fifth (5th) anniversary
of the Closing Date and (ii) the date that is twelve (12) months following the
date of your termination for any reason, you will not, directly or indirectly,
solicit or assist in the solicitation of Clients in the Restricted Territory for
a firm other than the Company or its Affiliates to provide services comparable
to those services provided by the Company. In all events, this covenant shall
terminate on the fifth (5th) anniversary of the Closing Date and have no further
force and effect. You acknowledge and agree that this non-solicitation agreement
is necessary to protect the Company’s legitimate business interests, and that
the compensation that the Company has offered to you in this Letter and in
connection with the Acquisition, including the Retention Equity Award, is
sufficient consideration for your agreement to this non-solicitation provision.
By signing this Letter, you voluntarily elect to receive and accept the terms
and conditions of this paragraph and acknowledge and agree that they are fair,
reasonable and necessary to protect the Company’s legitimate business interests.

 

Non-Solicitation of Employees

 

In consideration of your employment by the Company, you agree that during your
employment and for the twelve (12)-month period following the effective date of
the termination of your employment for any reason, you will not, directly or
indirectly, alone or in concert with others, hire or attempt to hire any person
who is, on the date of the termination of your employment, an employee, an
individual consultant or individual contractor of the Company or Sandler or who
was an employee, individual consultant or individual contractor of the Company
or Sandler during the twelve (12) months prior to your date of termination. You
also agree that during this period you will not, directly or indirectly,
encourage or induce any employee, individual consultant or individual contractor
of the Company to cease providing services to the Company (other than general
solicitations not specifically targeted at any such persons). References herein
to an “individual consultant” or “individual contractor” shall refer to
individuals who provide professional services exclusively to the Company or
Sandler for more than a limited period of time. By signing this Letter, you
voluntarily elect to receive and accept the terms and conditions of this
paragraph and acknowledge and agree that they are fair, reasonable and necessary
to protect the Company’s legitimate business interests.

 

For the avoidance of doubt, the client and employee non-solicitation covenants
in this Letter are separate and in addition to any non-solicitation covenants
you may be subject to under the Equity Consideration Restricted Stock Agreement
entered into in connection with the Acquisition.

 



 

 

 

July 1, 2019

Page 10 of 14

 

Confidential Information and Unfair Competition; Right to Report Possible
Violations of Law

 

You recognize that any knowledge or information of any type whatsoever of a
confidential nature relating to the business of the Company or any of its
parents, subsidiaries or Affiliates, including, without limitation, all types of
trade secrets, client lists or information, employee lists or information,
information regarding product development, marketing plans, management
organization information, operating policies or manuals, performance results,
business plans, financial records, or other financial, commercial, business or
technical information (collectively, “Confidential Information”), must be
protected as confidential, not copied, disclosed or used other than for the
benefit of the Company at any time, unless and until such knowledge or
information is in the public domain through no wrongful act by you. You further
agree not to divulge to anyone (other than the Company or any of its Affiliates
or any persons employed or designated by such entities), publish or make use of
any such Confidential Information without the prior written consent of the
Company, except by an order of a court having competent jurisdiction or under
subpoena from an appropriate government agency. You further agree that all such
information, documents and records are and shall at all times remain the sole
and exclusive property of the Company and at the cessation of your employment
you shall not retain and shall return to the Company any tangible property,
documents or like material assigned to you by the Company or prepared by you
during your employment, including all copies thereof. You acknowledge that your
failure to comply with the provisions set forth herein would constitute unfair
competition.

 

Nothing in this section or in any other provision of this Letter prohibits you
from reporting possible violations of state or federal law to any government
agency or entity or any self-regulatory organization, including but not limited
to the Securities and Exchange Commission, the Department of Justice, FINRA, or
any other federal or state agency or Inspector General. Notwithstanding the
foregoing, you agree to waive your right to recover monetary damages in
connection with any charge, complaint, or lawsuit filed by you or by anyone else
on your behalf (whether involving a government agency or entity or
self-regulatory organization or not) against the Company or any of its
Affiliates; provided that you are not agreeing to waive, and this Letter shall
not be read as requiring you to waive, any right you may have to receive an
award for information provided to any government agency or entity.

 

Remedies For Certain Breaches

 

You acknowledge and agree that the covenants and obligations with respect to the
provisions titled “Non-Compete Agreement,” “Non-Solicitation of Clients,”
“Non-Solicitation of Employees,” and “Confidential Information and Unfair
Competition; Right to Report Possible Violations of Law” (collectively, the
“Restrictive Covenants”) relate to special, unique and extraordinary services
rendered by you to the Company and that the Company has provided valuable
consideration to you in exchange for your agreement to be bound by the
Restrictive Covenants. You further acknowledge and agree the Restrictive
Covenants are intended to be valid, legal and enforceable and that a violation
of any of the material terms of the Restrictive Covenants (to the extent
applicable) by you will cause the Company to suffer irreparable injury for which
adequate remedies are not available at law and damages would be difficult to
ascertain and speculative. Therefore, if you violate or threaten to violate any
of the material terms of the Restrictive Covenants, you agree that the Company
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) restraining you from committing
any violation of the Restrictive Covenants. This relief is cumulative and in
addition to any other rights and remedies the Company may have, whether at law
or in equity.

 



 

 

 

July 1, 2019

Page 11 of 14

 

Furthermore, you acknowledge and agree that if you materially violate the terms
of any of the Restrictive Covenants (to the extent applicable), you shall
forfeit your right to any severance pay to which you may be entitled under the
applicable Company plan. In addition, to the extent your actions would also
constitute a material violation of the terms of any covenants in the equity
award agreements for any unvested restricted stock shares, or other unvested
equity grants previously awarded to you, you shall have no right, title or
interest whatsoever in such shares or equity grants. This relief is cumulative
and in addition to any further rights and remedies the Company may have at law
or in equity or under the Equity Consideration Restricted Stock Agreement.

 

Outside Securities Accounts

 

Consistent with Company policy, employees are generally required to maintain all
securities accounts at a Company-approved firm. You agree that you will comply
with all other Company trading policies and procedures with respect to all of
your securities accounts in which you, your spouse, your minor children or any
person to whom you contribute material financial support have a beneficial
interest (“Employee-Related Accounts”). Please note that the Company has
reviewed and pre-approved a list of your Employee-Related Accounts provided by
Sandler as of June 20, 2019.

 

Outside Business Activities

 

In addition, current regulations require you to disclose to us now, and at any
time in the future, any outside business activities and/or outside employment,
as well as any outside board affiliations of any public or private corporations.
These disclosures will require prior review and approval to determine whether
these activities present any conflicts of interest or other regulatory issues.
To the extent you are engaged in any such activity prior to the date hereof, you
shall be able to engage in such activity on the same basis.

 

Political Campaign Contributions

 

Certain political campaign contributions previously made by you have the
potential to prohibit the Company from engaging in municipal securities activity
for a multi-year period (currently up to six (6) months prior to the date of
such request). You hereby agree to provide the Company information about your
political contributions for such period (whether occurring prior to the Closing
Date or thereafter) as requested in writing or pursuant to the Company’s written
policy, in order for the Company to comply with the requirements of any rule of
the Municipal Securities Rulemaking Board, the Securities and Exchange
Commission or the Commodity Futures Trading Commission.

 



 

 

 

July 1, 2019

Page 12 of 14

 

Income Taxes

 

The Company intends that the payments to you hereunder will not be treated as
taxable income to you under the Internal Revenue Code until you receive them.
The compensation arrangements outlined in this Letter are intended to satisfy,
or be exempt from, the requirements of Section 409A(a)(2), (3) and (4) of the
Internal Revenue Code regarding deferred compensation, including current and
future guidance and regulations interpreting such provisions, and should be
interpreted accordingly.

 

Please be reminded that the Company cannot guarantee any particular tax
treatment or be responsible for any tax penalties you may incur. Although the
Company may withhold from any amounts payable to you such federal, state and
local income and employment taxes as the Company shall determine are required to
be withheld pursuant to any applicable law or regulation, ultimately you are
solely responsible for the payment of all applicable taxes with respect to your
compensation. You acknowledge and agree that the Company hereby advises you to
consult with your own attorney and tax advisor concerning all provisions of this
Letter, including all such provisions that are or may be subject to Section 409A
of the Internal Revenue Code. From and after the Closing Date, you and the
Company agree to treat the transactions contemplated by the Merger Agreement as
“closed,” including with respect to the Equity Consideration, which shall be
treated in accordance with the Equity Consideration Restricted Stock Agreement
and shall not be subject to withholding or reportable as taxable income upon any
future vesting event.

 

Governing Law; Jurisdiction; Venue

 

You agree that any claim, controversy or dispute arising out of or relating in
any way to your employment with the Company or the terms of your employment
shall be submitted for arbitration before the FINRA, subject to the Company’s
right to seek equitable relief from any court of competent jurisdiction in
accordance with the provision below.

 

This Letter shall be subject to, governed by and interpreted in accordance with,
the laws of the State of New York without regard to conflicts of law principles.
You and the Company (i) irrevocably submit to the exclusive jurisdiction and
venue of any state or federal court sitting in New York, for the purposes of any
suit, action or other proceeding arising out of or relating in any way to your
employment with the Company and (ii) waive and agree not to assert in any such
proceeding a claim that you or it is not personally subject to the jurisdiction
of the court referred to above, that the suit or action was brought in an
inconvenient forum or that the venue of the suit or action is improper.

 

Entire Agreement Between the Parties

 

This Letter, together with the agreements governing the Retention Equity Award
and Equity Consideration, are the entire agreement and understanding between you
and the Company relating to your compensation following the Closing Date. This
Letter replaces any prior agreements or understandings between you and the
Company relating, in any way, to your compensation, including any agreement in
principle or oral statement, letter of intent, statement of understanding or
guidelines of the parties hereto with respect to the subject matter hereof,
other than the commitments set forth in the Merger Agreement.

 



 

 

 

July 1, 2019

Page 13 of 14

 

Severability

 

The invalidity of any one or more provisions of this Letter or any part thereof
shall not affect the validity of any other provision of this Letter or part
thereof. If one or more provisions contained herein shall be held to be invalid,
this Letter shall be construed as if such invalid provisions are not a part of
this Letter. In addition, if one or more of the Restrictive Covenants is not
enforceable in accordance with its terms, you and the Company agree that such a
provision shall be reformed to make it enforceable in a manner which provides
the Company the maximum rights and protection permitted by law.

 

No Guarantee of Employment

 

Nothing in this Letter, nor any statement contained herein, is intended to and,
in fact, does not modify the at-will employment relationship that will exist
between you and the Company. You and the Company each retain the right to
terminate the employment relationship, without notice, at any time, for any or
no reason, subject to the terms of this Letter governing the timing and
consequences of termination of the employment relationship (which terms shall
survive the termination of the employment relationship).

 

Successors

 

No rights or obligations of the Company under this Letter may be assigned or
transferred, except that the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Letter in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

No rights or obligations of yours under this Letter may be assigned or
transferred by you, other than your rights to payments or benefits hereunder,
which may be transferred only by will or the laws of descent and distribution.

 

Amendments

 

No provisions of this Letter may be amended, modified, or waived unless such
amendment or modification is agreed to in writing signed by you and by a duly
authorized officer of Piper Jaffray Companies and Piper Jaffray & Co., and such
waiver is set forth in writing and signed by the party to be charged.

 

Notice

 

For the purposes of this Letter, notices, demands and all other communications
provided for in this Letter will be in writing and will be deemed to have been
duly given when delivered either personally or by United States certified or
registered mail, return receipt requested, postage prepaid, addressed as
follows:

 



 

 

 

July 1, 2019

Page 14 of 14

 

If to you:

 

Address on file with the Company

 

If to the Company:

Piper Jaffray Companies

800 Nicollet Mall, Ste. 1000

Minneapolis, Minnesota 55402

Attention: John W. Geelan, General Counsel and Secretary

Email: John.W.Geelan@pjc.com

 

Counterparts

 

This Letter and any amendments may be executed in any number of counterparts,
each of which will be deemed an original, and all of which together will
constitute one and the same instrument.

 

[Signature Page Follows]

 



 

 

 

We are excited about the future of Piper Sandler & Co. and the opportunity to
work with you. If you have any questions, please do not hesitate to contact me.

 

 Sincerely,    Piper Jaffray Companies

 

  By: /s/ Chad. R. Abraham     Name: Chad R. Abraham     Title: Chief Executive
Officer

 

Piper Jaffray & Co.

 

  By: /s/ Chad. R. Abraham     Name: Chad R. Abraham     Title: Chief Executive
Officer

 

Acknowledged and Agreed:

 

Signature:/s/ Jonathan J. Doyle   Date: July 8, 2019

Jonathan J. Doyle   

 



 

 